Citation Nr: 0936786	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-00 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a total right knee 
replacement, currently rated 30 percent disabling.

2.  Entitlement to a separate compensable rating for 
instability of the right knee for the period prior to May 4, 
2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Togus Regional Office 
(RO) in Augusta, Maine.  Jurisdiction over the claims folder 
was subsequently transferred to the RO in Buffalo, New York.

When the case was most recently before the Board in April 
2008, it was remanded for additional development.  The case 
has since been returned to the Board for further appellate 
action.


FINDING OF FACT

At no point during the period of this claim have the 
Veteran's right knee replacement residuals been productive of 
chronic severely painful motion or weakness in the affected 
extremity, flexion limited to 45 degrees, extension limited 
to 10 degrees, severe recurrent subluxation or lateral 
instability, ankylosis, malunion of the tibia and fibula, 
dislocated semilunar cartilage, or locking of the knee.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a total right 
knee replacement, currently rated 30 percent disabling, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5055, 5256-5262 
(2008).

2.  The criteria for a separate compensable rating for 
instability of the right knee for the period prior to May 4, 
2006, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5055, 
5256-5262 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran is seeking an increased rating for a total right 
knee replacement, currently rated 30 percent disabling, and a 
separate compensable rating for instability of the right knee 
for the period prior to May 4, 2006.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in January 2006 and June 2009.  Although the Veteran 
was not provided complete notice until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice, the originating agency readjudicated 
the claim based upon all evidence of record before the case 
was returned to the Board.  There is no indication in the 
record or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA medical records.  Moreover, 
the Veteran has been afforded appropriate VA examinations in 
response to his claim.  Neither the Veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the issues 
on appeal.



Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

Knee replacement is rated under Diagnostic Code (DC) 5055.  
Under DC 5055, 30 percent is the minimum rating.  Chronic 
residuals, consisting of severely painful motion or weakness 
in the affected extremity, are rated at 60 percent.  
Intermediate degrees of residual weakness, pain, or 
limitation of motion are rated by analogy to diagnostic codes 
5256, 5261, or 5262.  38 C.F.R. § 4.71a, DC 5055.

Arthritis due to trauma is rated as degenerative arthritis.  
38 U.S.C.A. § 4.71a, DC 5010.  DC 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  

DC 5260 provides ratings based on limitation of flexion of 
the leg.  Flexion of the leg limited to 60 degrees is rated 
noncompensable (0 percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion 
of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  

DC 5261 provides ratings based on limitation of extension of 
the leg.  Extension of the leg limited to 5 degrees is rated 
noncompensable (0 percent) disabling; extension of the leg 
limited to 10 degrees is rated 10 percent disabling; 
extension of the leg limited to 15 degrees is rated 20 
percent disabling; extension of the leg limited to 20 degrees 
is rated 30 percent disabling; extension of the leg limited 
to 30 degrees is rated 40 percent disabling; and extension of 
the leg limited to 45 degrees is rated 50 percent disabling.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 (2008) concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
(2008) concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 (2008) 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

DC 5257 provides ratings for impairment of the knee that 
includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the 
knee is rated as 10 percent disabling; moderate recurrent 
subluxation or lateral instability of the knee is rated as 20 
percent disabling; and severe recurrent subluxation or 
lateral instability of the knee is rated as 30 percent 
disabling.  

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, DC 5259.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, DC 5258.

Ankylosis of a knee warrants a 30 percent evaluation if it is 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Ankylosis of a knee warrants a 40 
percent evaluation if it is in flexion between 10 and 20 
degrees or a 50 percent evaluation if it is in flexion 
between 20 and 45 degrees.  Extremely unfavorable ankylosis 
of a knee at an angle of 45 degrees or more warrants a 60 
percent evaluation.  38 C.F.R. § 4.71a, DC 5256. 

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate, and a 30 percent evaluation is warranted if the 
knee or ankle disability is marked.  Nonunion of the tibia 
and fibula with loose motion requiring a brace warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, DC 5262.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  However, the symptomatology of 
limitation of range of motion is contemplated in the rating 
criteria of DC 5259.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 
14, 1998).

The VA General Counsel has also held that separate ratings 
under 38 C.F.R. DC 5260 (limitation of flexion of the leg) 
and DC 5261 (limitation of extension of the leg) may be 
assigned for disability of the same joint.  VAOGCPREC 9-2004 
(September 17, 2004).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.

On an April 2003 VA examination, the Veteran was noted to 
have used a cane for assistance with ambulation, and to have 
had a marked limp on the right leg.  There was no gross 
deformity of the knee, and stability of the knee was noted to 
be fair.  The Veteran was noted to have knee flexion of 100 
degrees and hyperextension of 5 degrees.  It was noted that 
during a flare up of symptoms, which could occur with varying 
frequency, the physical findings of the examination could be 
significantly different, and quantification of such change 
would require examination during a flare-up.  It was also 
noted that the Veteran's symptoms would require him to expend 
more energy in completing tasks and hence would lead to early 
fatigue, weakened movements, and ultimately to a loss of 
coordination.  

A June 2003 VA X-ray report indicates that the Veteran's 
right knee showed good position and no evidence of infection 
or loosening.  A November 2004 VA examination showed that the 
Veteran had normal alignment of the femur and tibia, and a 
total prosthetic replacement of the right knee that appeared 
to be in good position with no loosening or other 
complication.  

November 2004 VA treatment notes indicate that the Veteran 
had good motion of the right knee, but continued to have some 
intermittent swelling.  Active range of motion of the right 
knee was 0 to 100 degrees, with negative varus and valgus 
laxity, negative varus and valgus stress tenderness, negative 
anterior drawer, and negative posterior drawer.  

January 2005 VA treatment notes indicate that right knee 
flexion was to 110 degrees.  Right knee flexion and extension 
strength were noted to be normal.  

March 2005 VA treatment notes indicate that the Veteran 
complained of continuing to have intermittent swelling of the 
right knee with a feeling of blunting within the knee, 
discomfort, and some feelings of instability without 
buckling.  On physical examination, active range of motion 
was from 0 to 115 degrees, the Veteran had negative varus and 
valgus laxity, but some laxity was noted with varus-valgus 
stress at 30 degrees.  The knee was noted to be fully stable 
in full flexion.  Anterior drawer and posterior drawer were 
negative.  

September 2005 VA treatment notes indicate that the Veteran 
had active range of motion of the right knee of 0 to 110 
degrees, that he had negative varus-valgus laxity in full 
extension but some laxity at 30 degrees, a negative anterior 
drawer, and a negative posterior drawer.  It was noted that 
imaging in September 2005 indicated a well-seated prosthesis 
with no latency, abnormal bony pathology, or acute fractures 
noted.  The Veteran was diagnosed as having status post right 
total knee arthroplasty with polyethylene exchange for 
stability with some laxity noted at 30 degrees.  

On a May 4, 2006, VA examination, the Veteran complained of 
constant pain in his right knee, and it was noted that he was 
very limited as far as his ability to lift, push, or pull.  
The Veteran also reported that standing was limited, that he 
was not able to do any kneeling squatting, or stooping, and 
that sitting and traveling in a car were limited due to knee 
pain.  The Veteran reported daily flare-ups of leg pain, but 
no totally incapacitating episodes over the past year.  It 
was noted that the Veteran ambulated with a limp on the right 
leg.  There was moderate instability of the knee, both in the 
anterior/posterior and medial lateral planes.  The Veteran 
had flexion to 100 degrees and extension to 0 degrees, with 
full quadriceps and hamstrings strength, and the Veteran was 
able to extend fully the right knee 10 times without 
difficulty with a two-pound cuff weight placed about the 
right knee.  It was noted that after repetitive flexion and 
extension of the knee, testing for pain, weakness, and 
fatigability showed no change in the range of motion pain 
pattern that had been described prior to activity.  It was 
also noted that during flare-ups of the knee pain there would 
likely be additional limits of function, but that the 
assessment of the degree of such functional limitations would 
require speculation.  The Veteran was diagnosed as having 
status post right total knee arthroplasty with mild to 
moderate medial/lateral and anterior/posterior instability of 
the right knee.  The examiner opined that the Veteran did not 
exhibit any degree of subluxation, and no evidence of locking 
of the knee.

November 2006 VA treatment notes indicate that there was no 
effusion, redness, or warmth to the knee.  The Veteran had a 
little bit of play with varus and valgus stress, and 
tolerated this without pain.  Range of motion was 0 to 105 
degrees without pain.  It was noted that the imaging studies 
showed the knee replacement to be well-seated without any 
signs of loosening.  

The Veteran was provided another VA examination in September 
2008.  At that time, the Veteran reported that his functional 
limitations were severe, that he was not able to do any 
lifting, pushing, or pulling, that standing was limited to a 
few minutes, and that he was not able to kneel, squat, or 
stoop due to knee pain.  The Veteran also reported daily 
flare-ups of knee pain, with no totally incapacitating 
episodes of knee pain over the past year.  Anteroposterior 
stress examination revealed some mild anteroposterior 
instability of the knee, and the Veteran could flex the right 
knee to 100 degrees and extend to 0 degrees.  However, on 
repetitive motion his quadriceps strength was diminished to 
3/5.  There was tenderness on palpation of the mediolateral 
aspect of the patella, and no evidence of any effusion to the 
knee.  It was noted that the Veteran did not exhibit any 
evidence of pain throughout the ranges of motion described, 
but complained of slight discomfort at the extreme of flexion 
of the knee. The Veteran had very mild instability of the 
knee, both in the anteroposterior and mediolateral planes, 
and there was no evidence of any subluxation of the knee.  It 
was noted that resistance showed a mild loss of strength of 
the quadriceps and it was the examiner's opinion that there 
would be additional limits on functional ability during his 
periods of flare-ups.  It was the opinion of the examiner 
that the impact of the Veteran's disability would severely 
affect his ability to work, that the Veteran had a great deal 
of difficulty with standing, both due to his knee complaints 
and to his lumbar spine condition, and that it was impossible 
to determine the ratio of impairment of standing which either 
the knee or lumbar spine would cause.  The Veteran was 
diagnosed as having status post right total knee arthroplasty 
with mild anteroposterior and mediolateral instability of the 
knee, with no evidence of any loosening of the components.

Analysis

Increased Evaluation for a Total Right Knee Replacement

After reviewing the record, the Board finds that the 
Veteran's right knee replacement does not warrant a 
disability rating in excess of 30 percent.

Initially, the Board notes that the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2008).  DC 5055 contemplates all impairment 
associated with a total knee replacement, to include 
instability.  It is not appropriate to assign a separate 
rating under any alternative diagnostic code for the 
Veteran's disability of the right knee while the disability 
is assigned a compensable rating under DC 5055.

However, 38 C.F.R. § 4.14 does not preclude the assignment of 
separate evaluations for separate and distinct symptomatology 
where none of the symptomatology justifying an evaluation 
under one diagnostic code is duplicative of or overlapping 
with the symptomatology justifying an evaluation under 
another diagnostic code.  Esteban, 6 Vet. App. at 262.  
Therefore, each of the components of the disability could be 
separately rated, if it would be to the Veteran's advantage 
to do so.  For instance, it would not be a violation of the 
rule against pyramiding to assign separate compensable 
ratings for a knee disability on the basis of instability 
(Diagnostic Code 5257), limitation of flexion (Diagnostic 
Code 5260), and limitation of extension (Diagnostic Code 
5261). See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 
1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 
1998); VAOPGCPREC 9-2004 (September 17, 2004).

In this case, the Veteran's knee replacement residuals do not 
warrant a 60 percent rating under DC 5055.  While the record 
reflects painful motion and weakness, it does not reveal 
severely painful motion or weakness in the right leg.  Range 
of motion has consistently been noted to be from 0 to 100 
degrees or more, with some pain at the end of motion, and 
pain increased somewhat with repeated motion.  In March 2006 
quadriceps and hamstrings strength were normal, and the 
Veteran was able to extend the right knee fully 10 times 
without difficulty with a two-pound cuff weight placed about 
the right knee.  On the September 2008 VA examination, on 
repetitive motion the Veteran's quadriceps strength was noted 
to be diminished to 3/5; it was noted that resistance showed 
a mild loss of strength of the quadriceps, and it was the 
examiner's opinion that there would be addional limits on 
functional ability during his period of flare-ups.  While 
this evidence shows right knee replacement residuals of pain 
and weakness, it does not indicate chronic residuals of 
severely painful motion or weakness in the affected 
extremity, as contemplated in a 60 percent rating under DC 
5055.

Furthermore, the Veteran's right knee replacement residuals 
do not warrant a higher rating under any other diagnostic 
code, or combination of diagnostic codes.  Again, flexion of 
the right knee has consistently been noted to be to 100 
degrees or more, with pain at the end of motion, and 
extension has consistently been to 0 degrees.  It it was 
noted on September 2008 VA examination that resistance showed 
a mild loss of strength of the quadriceps, and examiners have 
opined that there would be additional limits on functional 
ability during a period of flare-ups.  However, even 
considering additional functional loss due to pain, weakness, 
excess fatigability, incoordination, or other such factors, 
the Veteran's limitation of flexion does not approximate 
limitation to 45 degrees, and his extension does not 
approximate limitation to 10 degrees.  Thus, separately 
compensable disability ratings for limitation of flexion and 
extension would not be warranted, and the Veteran's 
limitation of motion of the right knee would warrant no more 
than 10 percent.  See 38 C.F.R. § 4.71a, DCs 5003, 5260, 
5261.  

Furthermore, at no point has any right knee lateral 
instability or subluxation approximated a disability rating 
in excess of 20 percent.  The Veteran's right knee has been 
noted to be stable, mildly unstable, or moderately unstable.  
The highest severity level at which the Veteran's right knee 
instability has ever noted to be has been "moderate," and 
he has never been noted to have right knee subluxation.  

The Board has also considered ratings under DCs 5256, 5258, 
and 5262.  However, the Veteran has never been noted to have 
had any ankylosis of the right knee, or malunion of the tibia 
and fibula.  Also, the Veteran has never been noted to have 
any dislocated semilunar cartilage, and his right knee 
replacement has consistently been noted not to have any 
evidence of any loosening of the components.  Furthermore, on 
the May 2006 VA examination, the examiner specifically stated 
that the Veteran exhibited no evidence of locking of the 
knee.  Accordingly, disability ratings under any of these 
diagnostic codes would not be warranted.

Thus, considering the provisions of DC 5055 and all other 
relevant diagnostic codes, the Veteran's right knee 
replacement residuals have never warranted a disability 
rating, or combination of disability ratings, in excess of 30 
percent.  Accordingly, the Veteran's increased rating claim 
must be denied.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating in excess of those discussed 
above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the Board has considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b) (2008).  

The threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, which involves a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board acknowledges the Veteran's contentions and evidence 
regarding his ability to work.  The Veteran has repeatedly 
reported on his VA examinations that his functional 
limitations were severe, and that he was not able to do any 
lifting, pushing, or pulling, that standing was limited to a 
few minutes, that he was not able to kneel, squat, or stoop 
due to knee pain.  Also, the September 2008 VA examiner 
opined that the impact of the Veteran's disability would 
severely affect his ability to work, that the Veteran had a 
great deal of difficulty with standing, both due to his knee 
complaints and to a lumbar spine condition, and that it was 
impossible to determine the ratio of impairment of standing 
to which either the knee or lumbar spine would cause.

The Board does not doubt that the Veteran's disability has 
impacted his ability to work.  The assigned rating of 30 
percent reflects that the disability is productive of 
impairment in earning capacity.  However, there is no 
indication in the record that the average industrial 
impairment from his disability would be in excess of that 
contemplated by the assigned rating.  The manifestations of 
the Veteran's right knee replacement residuals are 
contemplated by the schedular criteria, and in this regard 
the Board notes that the Veteran has consistently been noted 
to have had a successful knee replacement, with no evidence 
of any loosening of the components.  In addition, the record 
reflects that the Veteran has not required frequent 
hospitalizations for his right knee disability.

In sum, the Board has determined that there are no unusual or 
exceptional factors in this case warranting the referral of 
the claim for extra-schedular consideration.


A Separate Compensable Rating for Instability of the Right 
Knee Prior to May 4, 2006

The Board also finds that the Veteran is not entitled to a 
separate compensable rating for instability of the right knee 
prior to May 4, 2006.  

Again, the Board notes that the evaluation of the same 
disability under various diagnoses is to be avoided, and that 
DC 5055 contemplates all impairment associated with a total 
knee replacement, to include instability.  It is not 
appropriate to assign a separate rating under any alternative 
diagnostic code for the Veteran's disability of the right 
knee while the disability is assigned a compensable rating 
under DC 5055.  Again, 38 C.F.R. § 4.14 does not preclude the 
assignment of separate evaluations for separate and distinct 
symptomatology where none of the symptomatology justifying an 
evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another diagnostic code, if it would be to the 
Veteran's advantage to do so.

The Veteran has had a 30 percent disability rating under DC 
5055 for the entire period of the claim, including prior to 
May 4, 2006.  As discussed above, at no point during the 
period in question have the Veteran's right knee replacement 
residuals warranted a higher rating under any diagnostic code 
or combination of diagnostic codes.  As a 30 percent 
disability rating under DC 5055 is the most favorable rating 
to the Veteran for the entire period of the claim, including 
prior to May 4, 2006, it is the appropriate rating for this 
period.

DC 5055 contemplates all impairment associated with a total 
knee replacement, to include instability.  It is therefore 
not appropriate to assign a separate rating under any 
alternative diagnostic code for the Veteran's disability of 
the right knee.  Thus, a separate compensable rating for 
instability of the right knee prior to May 4, 2006, is not 
warranted in this case.  




ORDER


Entitlement to an increased rating for a total right knee 
replacement is denied.

Entitlement to a separate compensable rating for instability 
of the right knee for the period prior to May 4, 2006, is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


